Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/5/2021 and 4/21/2021 have been considered by the Examiner and made of record in the application file



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S. PG-Publication # 2009/0238084), in view of Horn et al. (U.S. PG-Publication # 2016/0057687), and in view of Doucette et al. (U.S. Patent # 8224885).


         Consider claims 1 and 11, Nadeau et al. clearly disclose a method of performing a particular service operation on data messages, the method comprising:
         at a particular service node that performs the particular service operation (par. 13 (The proxy may be used to monitor network performance including, for example, performance metrics associated with a Service Level Agreement (SLA) between a provider and a customer for a contract for service. As described in detail below, the proxy receives path information from a forwarding device and generates connectivity verification messages which are configured to emulate packets generated at the forwarding device for checking a network path)),
              receiving, through a data plane implemented by at least one logical forwarding element that spans a plurality of computers, a data message on which the particular service operation has to be performed, the data message forwarded through a data plane by a source host computer that identified a set of service nodes to perform a set of service operations on the data message (par. 11 (transmitting the connectivity verification message to the forwarding device. The proxy label is configured to inject the connectivity verification message into a forwarding plane at the forwarding device), par. 13 (proxy receives path information from a forwarding device and generates connectivity verification messages which are configured to emulate packets generated at the forwarding device for checking a network path): EN: This would imply a particular service from the set of services);
             performing that particular service operation (fig. 2, par. 23 (the forwarding device is configured to send path information to the proxy using, for example, NetFlow or other mechanism. The path information may comprise MPLS FEC information, for example. The proxy 20 then generates a connectivity verification message (step 25))); 
             However, Nadeau et al. do not specifically disclose determining that the set of services have to be modified. 
             In the same field of endeavor, Horn et al. clearly show:  
             determining that the set of services have to be modified (fig. 9 (902), par. 94 (The operations 900 begin, at 902, by identifying at least one constraint on a selection of an aggregation point for the at least one data flow, wherein the at least one constraint is based at least in part on at least one context for the mobile device or at least one service associated with the data flow));
             outputting a control message to be forwarded in-band through the data plane in a data message back to the source host computer, in order to direct the source host computer to modify the performance of the set of services on other data messages in the flow (fig. 9 (904), par. 94 (At 904, the mobile device sends a report to a first node based on the at least one identified constraint. At 906, the mobile device receives a configuration request to establish a connection with a second node based on the report)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show determining that the set of services have to 
be modified, as taught by Horn, so that the network operation can be improved.
             However, Nadeau and Horn do not specifically disclose a data plane implemented by at least one logical forwarding element that spans a plurality of computers. 
             In the same field of endeavor, Doucette et al. clearly show:  
             through a data plane implemented by at least one logical forwarding element that spans a plurality of computers (A: fig. 2, col. 4, lines 48-60 (Host computers 130 and 180 lack the UI session processors of host computers 110 and 120, as may be the case for generic off-the-shelf-server products. However, host computers 130 and 180 are nevertheless each enabled to host software services essential for providing remote computing sessions), col.5, lines 36-41 (These codec functions and communication protocols are complementary to related codec functions and communication protocols executed by host processor and UI session processor elements of host computers 110 and 120 and/or related software services provided by host computers 130 and 180)),
             outputting a control message to be forwarded in-band through the data plane in a data message back to the source host computer (A: fig. 2, col.5, lines 36-41, fig. 5, lines 17-26; EN: It would be obvious a control message can be sent from one computer to another computer through the data link).
             Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, show determining that the set of services have to 
be modified, as taught by Horn, and show a data plane implemented by at least one logical forwarding element that spans a plurality of computers, as taught by Doucette, so that the network operation can be improved.






         Consider claim 2, and as applied to claim 1 above, 
                        claim 12, and as applied to claim 11 above,
Nadeau et al. clearly disclose method, wherein the control message directs the source host computer to forego sending data messages that are part of the data message flow to the particular service node (par. 14 (the originating node does not receive an acknowledgement from the receiving node, then the connectivity to the destination node is not verified), par.23 (The proxy may generate performance information based on received packets or may store information contained in the packets for processing at another device. If the acknowledgement message fails to reach the originating node, then the remote "pinged" node is deemed unavailable))



         Consider claim 3, and as applied to claim 2 above,
                        claim 13, and as applied to claim 12 above,  
Nadeau et al. clearly disclose a method, wherein the control message directs the source host computer to either drop or allow all the data messages that are part of the data message flow without further processing by the particular service node (par. 13 (The method and apparatus offload processing of network monitoring packets so that the processing does not impact data traffic processing, thereby increasing scalability and performance), par. 20 (The proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16), par. 22 (the proxy is configured to inject connectivity verification packets to a target device forwarding plane)).



         Consider claim 4, and as applied to claim 1 above,
                        claim 14, and as applied to claim 11 above,  
Nadeau et al. clearly disclose a method, wherein the control message directs the source host computer to forego sending data messages that are part of the data message flow to the set of service nodes (par. 14 (If the originating node does not receive an acknowledgement from the receiving node, then the connectivity to the destination node is not verified), (par. 23 (The proxy may generate performance information based on received packets or may store information contained in the packets for processing at another device. If the acknowledgement message fails to reach the originating node, then the remote "pinged" node is deemed unavailable)). 


         Consider claim 5, and as applied to claim 2 above,
                         claim 15, and as applied to claim 12 above,   
Nadeau et al. clearly disclose a method, wherein the control message directs the source host computer to either drop or allow all the data messages that are part of the data message flow without further processing by the set of service nodes (par. 13 (The method and apparatus offload processing of network monitoring packets so that the processing does not impact data traffic processing, thereby increasing scalability and performance), par. 20 (The proxy 20, 22 is configured to allow direct injection of any type of packet into a forwarding plane (including an MPLS forwarding plane), based on a control plane exchange between the proxy and edge device 14, 16), par. 22 (the proxy is configured to inject connectivity verification packets to a target device forwarding plane)).


         Consider claim 6, and as applied to claim 1 above, 
                         claim 16, and as applied to claim 11 above,
Nadeau et al. clearly disclose the method as disclosed.
         However, Nadeau et al. do not specifically disclose data message flow to another set of service nodes that does not include the particular service node. 
         In the same field of endeavor, Horn et al. clearly show:  
         wherein the control message directs the source host computer to send data messages that are part of the data message flow to another set of service nodes that does not include the particular service node (fig. 10, par. 103 (In some cases, the first node may perform operations 1000 responsive to a request to establish (e.g., configure) one or more new data flows (e.g., split selection at service establishment), responsive to a request to modify one or more existing data flows (reconfiguration), or responsive to evaluation of one or more existing data flows for relocation to a new serving node. For example, for mobility, a data flow may be split into flows from the MeNB to SeNB (MeNB=>SeNB) and from one SeNB to another (SeNB=>SeNB), which may also be done for load balancing)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show data message flow to another set of service nodes that does not include the particular service node, as taught by Horn, so that the network operation can be improved.





         Consider claim 7, and as applied to claim 6 above,
                         claim 17, and as applied to claim 16 above,  
Nadeau et al. clearly disclose the device as described.
         However, Nadeau et al. do not specifically disclose the other set of service nodes performs the same set of services on the data messages 
         In the same field of endeavor, Horn et al. clearly show:  
         wherein the other set of service nodes performs the same set of services on the data messages (fig. 10, par. 103 (In some cases, the first node may perform operations 1000 responsive to a request to establish (e.g., configure) one or more new data flows (e.g., split selection at service establishment), responsive to a request to modify one or more existing data flows (reconfiguration), or responsive to evaluation of one or more existing data flows for relocation to a new serving node. For example, for mobility, a data flow may be split into flows from the MeNB to SeNB (MeNB=>SeNB) and from one SeNB to another (SeNB=>SeNB), which may also be done for load balancing)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show the other set of service nodes performs the same set of services on the data messages, as taught by Horn, so that the network operation can be improved.




          Consider claim 8, and as applied to claim 6 above,
                          claim 18, and as applied to claim 16 above,  
Boutros et al. clearly disclose the device as described.
          However, Nadeau et al. do not specifically disclose the other set of service nodes performs another set of services on the data messages. 
          In the same field of endeavor, Horn et al. clearly show:                   
          wherein the other set of service nodes performs another set of services on the data messages (fig. 10, par. 103 (In some cases, the first node may perform operations 1000 responsive to a request to establish (e.g., configure) one or more new data flows (e.g., split selection at service establishment), responsive to a request to modify one or more existing data flows (reconfiguration), or responsive to evaluation of one or more existing data flows for relocation to a new serving node. For example, for mobility, a data flow may be split into flows from the MeNB to SeNB (MeNB=>SeNB) and from one SeNB to another (SeNB=>SeNB), which may also be done for load balancing)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show the other set of service nodes performs another set of services on the data messages, as taught by Horn, so that the network operation can be improved.




         Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S. PG-Publication # 2009/0238084), in view of Horn et al. (U.S. PG-Publication # 2016/0057687) and Doucette et al. (U.S. Patent # 8224885), and in view of Khalid et al. (U.S. PG-Publication # 2007/0248091).

          Consider claim 9, and as applied to claim 1 above,
                          claim 19, and as applied to claim 11 above,  
Nadeau et al. clearly disclose the method as described.
          However, Nadeau et al. do not specifically disclose a second service path identifier . 
          In the same field of endeavor, Khalid et al. clearly show:                   
          wherein the received data message comprises a first service path identifier that identifies a first service path that specifies the set of service nodes (fig. 4 (410), par. 57 (In step 410, the data communication device 120 (e.g., provider edge router) receives a message originating from a source node (e.g., customer equipment 105-1) in a first type of network such as network 191….the message from the customer equipment 105 includes a request to create a secured connection with a virtual private network in network 192) ), wherein determining that the set of services have to be modified comprises:
         generating a second service path identifier to specify another set of service nodes for processing the data message (fig. 4, par. 15 (In addition to modifying a respective VRF or forwarding table in the data communication device for an appropriate virtual private network, the data communication device can advertise the (unicast) route path to the virtual private network in the service provider network as identified by the unique identifier));
         providing the second service path identifier to be forwarded along with the data message (fig. 4 (430), par. 15 (In addition to modifying a respective VRF or forwarding table in the data communication device for an appropriate virtual private network, the data communication device can advertise the (unicast) route path to the virtual private network in the service provider network as identified by the unique identifier)).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show a second service path identifier, as taught by Khalid, so that the network operation can be improved.




         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau et al. (U.S. PG-Publication # 2009/0238084), in view of Horn et al. (U.S. PG-Publication # 2016/0057687) and Doucette et al. (U.S. Patent # 8224885), and in view of Wang et al. (U.S. PG-Publication # 2016/0080253).

          Consider claim 10, and as applied to claim 1 above,
                          claim 20, and as applied to claim 11 above, 
Nadeau et al. clearly disclose the method as described.
          However, Nadeau et al. do not specifically disclose a second service chain identifier. 
          In the same field of endeavor, Wang et al. clearly show:                   
         wherein the received first data message comprises a first service chain identifier that identifies the set of services (par. 6 (the notification message includes service flow category information corresponding to the service flow, the service flow category information is used to indicate a first service chain corresponding to the service flow)), wherein determining that the set of services have to be modified comprises:
          generating a second chain identifier to specify another set of service for processing the data message (par. 142 (A service chain specified by a service chain ID may be modified, and the SPC 120 may recalculate a forwarding entry according to content of a new service chain. For example, an information element in the service routing rule information may include (Operation="Modify", Service chain ID="111", Service chain="Enabler1, Enabler2"). Alternatively, this operation may be replaced by an operation of performing deleting first and then performing adding));
          providing the second service chain identifier to be forwarded along with the data message (par. 142 (A service chain specified by a service chain ID may be modified, and the SPC 120 may recalculate a forwarding entry according to content of a new service chain. For example, an information element in the service routing rule information may include (Operation="Modify", Service chain ID="111", Service chain="Enabler1, Enabler2"). Alternatively, this operation may be replaced by an operation of performing deleting first and then performing adding))).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of performing a particular service operation, as taught by Nadeau, and show a second service chain identifier, as taught by Wang, so that the network operation can be improved.






                                       Response to Amendment


            Applicant's arguments filed on 4/15/2021, with respect to claim 1, on pages 6-12 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Nadeau does not teach or suggest “a data plane implemented by at least one logical forwarding element that spans multiple computers”, and “outputs a control message to be forwarded in-band through the data plane in a data message back to the source host computer”. The Examiner has modified the response with a new reference which provides “a data plane implemented by at least one logical forwarding element that spans multiple computers”, and “outputs a control message to be forwarded in-band through the data plane in a data message back to the source host computer”. See the above rejections of claim 1, for the relevant interpretation and citations found in Doucette, disclosing the new limitation. 





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 13, 2021